Citation Nr: 1100230	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes 
mellitus.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1982 to 
August 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision in which the 
Department of Veterans Affairs Regional Office (RO) in Lincoln, 
Nebraska denied a rating in excess of 40 percent for diabetes 
mellitus and entitlement to a TDIU.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is manifested by the need for 
insulin and for the regulation of activities but not by episodes 
of ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider or by complications of even a noncompensable level 
if evaluated separately.

2.  The Veteran's only service-connected disability is diabetes 
mellitus, which is evaluated as 40 percent disabling.

3.  The Veteran's service-connected disability does not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 
(DC) 7913 (2010).

2.  The criteria for an award of TDIU have not been met. 38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of the specific diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in August 2006 complied with 
VA's duty to notify the Veteran.  Specifically, this letter 
apprised the Veteran of what the evidence must show to establish 
entitlement to the benefits (increased rating for diabetes 
mellitus and entitlement to a TDIU), what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  Additionally, 
it notified the Veteran of the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the correspondence informed the Veteran that, should 
an increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Accordingly, the Board concludes 
that VA has met its duty to notify the Veteran.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured an examination in 
furtherance of his claims.  The Board acknowledges that the 
Veteran's VA vocational rehabilitation records have not been 
obtained; however, the Veteran has reported his employment as a 
result of his rehabilitation.  Thus, the Board finds that a 
remand to obtain the records is not necessary as it would cause 
an undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in imposing additional 
burdens on VA, with no benefit flowing to the claimant, are to be 
avoided).  VA has no duty to inform or assist that was unmet.  
The Veteran has not identified any additional pertinent medical 
records which have not been obtained and associated with the 
claims folder.  
A pertinent VA examination with respect to the issues on appeal 
was obtained in September 2006.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA examination obtained in this case is sufficient, 
as it considered all of the pertinent evidence of record, 
including the statements of the Veteran, and provided 
explanations for the opinions stated as well as the medical 
information necessary to apply the appropriate rating criteria.  
Thus, the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issues adjudicated 
herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the examination for the Veteran's 
claims is over four years old.  However, the Board notes that the 
"mere passage of time" does not render an old examination 
inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 
(2007).  In Palczewski, the United States Court of Appeals for 
Veterans Claims (Court) noted that the veteran did not submit 
additional evidence showing a change in his condition, nor did he 
allege at a hearing that the condition had worsened.  Further, 
the Court noted a factor to consider was whether the submission 
or identification of additional lay or medical evidence raised 
the question of whether the medical evidence of record was 
sufficient to render a decision on the claim.  Palczewski, 21 
Vet. App. at 183.  In this case, there is no medical or lay 
evidence alleging that the Veteran's service-connected disability 
is worse now than it was at the time of the September 2006 VA 
examination.  Therefore, the Board finds that the medical 
evidence of record is sufficient to render a decision on these 
claims.

II.  Analysis

      A.  Diabetes Mellitus

The Veteran contends that he is entitled to a rating in excess of 
40 percent for his service-connected diabetes mellitus due to the 
severity and frequency of his symptomatology.  The Board finds 
that the pertinent medical findings, as shown in the examination 
conducted during the current appeal and VA treatment records 
directly address the criteria under which this service-connected 
disability is evaluated and are, thus, more probative than the 
subjective evidence of complaints regarding the severity of the 
pertinent symptomatology.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in this claim.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the Veteran has been diagnosed with diabetes 
mellitus.  This service-connected disability is rated as 
40 percent disabling under 38 C.F.R. § 4.119, DC 7913, which 
evaluates impairment resulting from diabetes mellitus.  

Specifically, pursuant to DC 7913,diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  38 C.F.R. § 4.119, DC 7913 
(2010).

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  Id.

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913.  Id at Note (1).

Here, the Veteran was afforded a VA examination in September 
2006.  At that time, the Veteran denied a history of 
hospitalization or surgery associated with diabetes mellitus, 
pancreatic trauma, pancreatic neoplasm, and hypertension.  He 
reported episodes of hypoglycemic reactions or ketoacidosis, but 
acknowledged that they did not require hospitalization.  He 
visited his diabetic care provided every four to five months.  
The Veteran was not instructed to follow a restricted diet.  He 
was restricted in his ability to perform strenuous activities.  
There were no symptoms of peripheral vascular disease, cardiac 
symptoms, visual symptoms, neurovascular symptoms, peripheral 
neuropathy, diabetic nephropathy, skin symptoms, gastrointestinal 
symptoms, or genitourinary symptoms related to his diabetes 
mellitus.  The only complication was occasional fatigue with 
elevated blood sugar.  At the time of the examination, the 
Veteran was employed doing part-time information technology (IT) 
work.  No compensable complications were diagnosed.  The examiner 
opined that the Veteran's diabetes mellitus had significant 
effects on his occupation (due to decreased concentration, 
inappropriate behavior, and weakness or fatigue) but had no 
effects on usual daily activities.  

Treatment records dated through March 2008 do not show episodes 
of ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider or complications that would be noncompensable if 
separately evaluated.  The Board acknowledges that the evidence 
does show episodes of hypoglycemic reactions; however, the 
evidence of record does not show that such episodes ever required 
hospitalization or twice a month visits to his diabetic care 
provider.  The most recent record in March 2008 indicates that 
the Veteran was to see his diabetic care provider in three 
months.

Here, based on a review of the evidence, the Board finds that a 
rating in excess of 40 percent for the Veteran's diabetes is not 
warranted at any time during the pendency of this appeal.  The 
evidence does not show episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider or complications that 
would be noncompensable if separately evaluated.  Indeed, at the 
VA examination conducted during the current appeal, the Veteran 
denied that any hospitalization for his hypoglycemic episodes, 
and subsequent VA treatment records also fail to show 
hospitalizations.  The treatment records also indicate that the 
Veteran sees his diabetic care provider every three to four 
months; the records do not show twice a month visits.  Moreover, 
complications that would be noncompensable if separately 
evaluated have not been shown.  In fact, the Veteran specifically 
denied any such complications at his examination, and the 
treatment records also fail to show such complications.  [In this 
regard, the Board observes that the Veteran had previously been 
service connected for diabetic retinopathy.  However, service 
connection for that disability was severed in a January 2007 
rating decision, and the Veteran did not appeal that 
determination.]  

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has not 
shown that the Veteran's diabetic symptoms warrant a rating in 
excess of the currently assigned 40 percent evaluation.  The 
Board finds, therefore, that the evidence of record does not 
support the criteria required for the next higher rating of 
60 percent for this service-connected disability.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the diabetes mellitus has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the 
Veteran's diabetes mellitus has an adverse effect on 
employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

      B.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for 
any disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected disability 
may be assigned where the veteran is rated at 60 percent or more 
for a single service-connected disability, or rated at 70 percent 
for two or more service-connected disabilities and at least one 
disability is rated at least at 40 percent, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's education 
and employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to 
any non-service-connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may 
not be a factor in evaluating service- connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Veteran is service connected for diabetes mellitus, evaluated 
as 40 percent disabling.  As such, the Veteran does not meet the 
criteria for consideration for entitlement to TDIU on a schedular 
basis because the rating does not satisfy the percentage 
requirements of 38 C.F.R. § 4.16a.  

It is also the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran 
fails to meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extraschedular rating is for 
consideration where the veteran is unemployable due to service-
connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the Veteran's case, apart from 
any non-service-connected conditions and advancing age, which 
would justify a total rating, based on unemployability.  Van 
Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 
375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate question 
is whether the veteran, because of service-connected disability, 
is incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose, 4 
Vet. App. at 363.  Moreover, as already noted, an inability to 
work due to non-service-connected disabilities or age may not be 
considered.  38 C.F.R. §§ 4.14, 4.19.  In making its 
determination, VA considers such factors as the extent of the 
service-connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Regarding his employment background, in his application for TDIU, 
the Veteran reported that he last worked as a maintenance 
technician from November 2004 to June 2005.  The Veteran 
submitted a personnel action record from his last employer that 
indicates that he was fired for falsifying pre-employment 
physical documents and admitted to not disclosing information 
regarding his physical condition.  The Veteran contends that he 
was actually fired due to his medical condition since he reported 
his medical condition when he applied for the position.  The 
Veteran's application for TDIU also shows that he worked in 
technician positions from September 2004 to October 2004; March 
2004 to September 2004; and November 2000 to September 2001.  A 
report from his September 2004 to October 2004 employer shows 
that his employment was terminated due to safety concerns.  A 
report from his March 2004 to September 2004 employer reveals 
that the termination was voluntary due to the Veteran being 
absent for three days without notice.  In his Substantive Appeal 
received in August 2007, the Veteran indicated that he was 
currently employed, but was unsure how much longer he would be 
employed.  No statements from the Veteran received after August 
2007 indicates that he is no longer employed.

Regarding his education background, in his application for TDIU, 
the Veteran reported completing one year of college and 
vocational rehabilitation through VA.  

The Veteran has contended that he is unable to find a job and 
that, even if he does find a job, he is unable to retain 
employment.  He contends that he needs to take frequent breaks at 
work, which makes it harder for him to find and retain 
employment.

Here, based on a review of the evidence, the Board finds that 
entitlement to a TDIU is not warranted.  The evidence does not 
show that the Veteran's only service-connected disability, 
diabetes mellitus, prevents him from working.  He has never been 
hospitalized for his diabetes mellitus, nor does the evidence 
show that he is precluded from all forms of employment due to his 
service-connected disability.  Indeed, the evidence shows that 
during this appeal the Veteran was employed.  As noted above, he 
reported being employed at his September 2006 VA examination and 
his August 2007 Substantive Appeal also showed that he reported 
being employed.  Notwithstanding the Veteran's contentions that 
he is unemployable due to his diabetes mellitus, the evidence of 
record indicates that he is able to secure and follow a 
substantially gainful occupation.

Although the Veteran's disability may cause interference to some 
extent with employment, such as the need to take frequent breaks, 
such interference is contemplated in the 40 percent evaluation 
currently assigned, and the evidence of record does not 
demonstrate that his service-connected disability results in 
unemployability.  Consequently, the claim for a total disability 
rating for a TDIU must be denied.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to a TDIU is denied.  See 38 
U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus is denied.

Entitlement to a TDIU is denied.



______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


